Case: 2:20-cr-00160-SDM Doc #: 2 Filed: 09/25/20 Page: 1 of 2 PAGEID #: 3

TIM

UNITED STATES DISTRICT COURT CEP 24 2020
SOUTHERN DISTRICT OF OHIO SEP é t auc
EASTERN DIVISION RICHARD W. NAGEL, Cletk of Court

A UMSUS. Gai

UNITED STATES OF AMERICA, ‘ LUMBUS,
CASE NO J ) .
Plaintiff,
JUDGE

vs.
INFORMATION
MICHAEL T. MERISOLA, MISDEMEANOR

16 U.S.C. § 1538(a)(1)(F)
Defendant.

‘The United States Attorney for the Southern District of Ohio and the Department of

Justice, Environmental Crimes Section, charges:

INTRODUCTION

 

1. The Endangered Species Act, Title 16, United States Code, Section 1538, and the regulations
promulgated thereunder, protect various wildlife species that have been declared endangered

and threatened by the United States Fish and Wildlife Service (USFWS).

2. Title 50, Code of Federal Regulations, Section 17.11 provides a list of all wildlife species
declared endangered and threatened by the USFWS (the Endangered Species List). Panthera

pardus, commonly known as leopards, are included on the Endangered Species List.

3. The defendant, MICHAEL T. MERISOLA, is a resident of New York.
Case: 2:20-cr-00160-SDM Doc #: 2 Filed: 09/25/20 Page: 2 of 2 PAGEID #: 4

COUNT ONE
In or about November, 2019, in the Southern District of Ohio and elsewhere, the defendant,
MICHAEL T. MERISOLA,

a person subject to the jurisdiction of the United States, unlawfully sold a mounted leopard
(Panthera pardus), an animal listed as an endangered species by the USFWS pursuant to Title 16,

United States Code, Section 1533.

In violation of Title 16, United States Code, Sections 1538(a)(1)(F) and 1540(b)(1).

DAVID M. DEVILLERS
UNITED STATES ATTORNEY

XM Hu

J. M(CHAEL MAROUS (0015322)
Assistant United States Attorney

JEAN E. WILLIAMS
DEPUTY ASSISTANT ATTORNEY GENERAL

dm Co Clbrrna

ADAM C, CULLMAN (KY #93912)
Trial Attorney

 
